Judgment unanimously modified on the law and facts by increasing the amount of the judgment in favor of Mary Ann Bruni to $13,500, and as modified judgment affirmed, with costs to plaintiff. Memorandum: The unrefuted testimony of plaintiff infant’s physician establishes that in addition to shock and multiple fine lacerations of the forehead, cheek and nose this four-year-old girl suffered a “ definite permanent type of swelling just beneath the skin in the central forehead” which will “be permanent throughout her life”. Under these circumstances it cannot be determined that the jury’s verdict of $13,500 was excessive. This amount cannot be said to be so disproportionate to the injuries sustained as to demonstrate that the jury’s verdict was the result of sympathy, partiality or prejudice (2 New *554York Law of Damages, pp. 1471-1472; 14 1ST. Y. Jur., Damages, p. 88 and cases cited under footnote 15). The verdict of the jury was proper :in amount and it was an improvident exercise of discretion to reduce the jury’s verdict. (Appeal by defendants from judgment of Oneida Trial Term in favor of plaintiffs in a negligence action; also cross appeal by Mary Ann Bruni, plaintiff, from that part of same judgment wherein jury verdict was reduced.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.